Title: To George Washington from John Hancock, 23 October 1789
From: Hancock, John
To: Washington, George


          
            Sir
            Boston 23d October 1789
          
          Your Letter by the return Express I had the honour to receive at three OClock this morning: it would have given me pleasure had a residence at my house met with your approbation.
          I observe you had proposed taking an early dinner at Watertown, and proceed to Cambridge, and from thence to Boston on Saturday afternoon; I beg leave, if it should not interfere with your determination, or prove inconvenient, to request that you would so far vary your former intention, as to arrive in Boston by one OClock; in case this request should meet your approbation I beg the favour that you with the Gentlemen of your suit would honor me with your company at Dinner on Saturday, en famille, at any hour that the circumstances of the day will admit.
          I shall esteem it an honor if you will favour me with a few Lines by the return express with your determination on the subject. I have the honor to be with every sentiment of Esteem and Respect Sir Your very humble Servant
          
            John Hancock
          
        